                                  IN THE
                       UNITED STATES DISTRICT COURT
                                 FOR THE
                       WESTERN DISTRICT OF VIRGINIA
                            DANVILLE DIVISION

 UNITED STATES OF AMERICA                 :
                                          :
                                          :    Criminal Number: 4:18-CR-00011
                                          :
 MARCUS JAY DAVIS                         :
 KEVIN LAMONT TRENT, JR.                  :
 KANAS LAMONT’E TRENT                     :
 DASHAUN LAMAR TRENT                      :
 PHILLIP DAEKWON MILES                    :
 SHABBA LARUN CHANDLER                    :
 ASHLEY TIANA ROSS                        :
 TENIKQUA FULLER                          :


                               VERDICT FORM




                                      1

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 1 of 28 Pageid#:
                                   3293
                                        COUNT ONE
 With respect to Count One – RICO Conspiracy

        WE, THE JURY, unanimously find the defendant, MARCUS JAY DAVIS

        Guilty __________             Not Guilty __________

 Special Finding

         If you found the defendant MARCUS JAY DAVIS guilty of Count One, do you
 unanimously find that, as part of the RICO conspiracy, the defendant did murder Christopher
 Motley in violation of Virginia law, as set forth in the Notice of Special Sentencing Factor One
 of the First Superseding Indictment?

        Yes:_____________             No:___________


 ****

 With respect to Count One – RICO Conspiracy

        WE, THE JURY, unanimously find the defendant, KEVIN LAMONT TRENT, JR.

        Guilty __________             Not Guilty __________

 Special Finding

         If you found the defendant KEVIN LAMONT TRENT, JR. guilty of Count One, do
 you unanimously find that, as part of the RICO conspiracy, the defendant did murder Christopher
 Motley in violation of Virginia law, as set forth in the Notice of Special Sentencing Factor One
 of the First Superseding Indictment?

        Yes:_____________             No:___________


 ****




                                                 2

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 2 of 28 Pageid#:
                                   3294
 With respect to Count One – RICO Conspiracy

        WE, THE JURY, unanimously find the defendant, KANAS LAMONT’E TRENT

        Guilty __________             Not Guilty __________

 Special Finding

         If you found the defendant KANAS LAMONT’E TRENT guilty of Count One, do you
 unanimously find that, as part of the RICO conspiracy, the defendant did murder Christopher
 Motley in violation of Virginia law, as set forth in the Notice of Special Sentencing Factor One
 of the First Superseding Indictment?

        Yes:_____________             No:___________


 ****

 With respect to Count One – RICO Conspiracy

        WE, THE JURY, unanimously find the defendant, DASHAUN LAMAR TRENT

        Guilty __________             Not Guilty __________

 Special Finding

         If you found the defendant DASHAUN LAMAR TRENT guilty of Count One, do you
 unanimously find that, as part of the RICO conspiracy, the defendant did murder Christopher
 Motley in violation of Virginia law, as set forth in the Notice of Special Sentencing Factor One
 of the First Superseding Indictment?

        Yes:                          No:_________________


 ****

 With respect to Count One – RICO Conspiracy

        WE, THE JURY, unanimously find the defendant, PHILLIP DAEKWON MILES

        Guilty __________             Not Guilty __________

 Special Finding

       If you found the defendant PHILLIP DAEKWON MILES guilty of Count One, do you
 unanimously find that, as part of the RICO conspiracy, the defendant did murder Christopher
 Motley in violation of Virginia law, as set forth in the Notice of Special Sentencing Factor One

                                                 3

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 3 of 28 Pageid#:
                                   3295
 of the First Superseding Indictment?

         Yes:                           No:___________


 ****

 With respect to Count One – RICO Conspiracy

         WE, THE JURY, unanimously find the defendant, SHABBA LARUN CHANDLER

         Guilty:                        Not Guilty __________

 Special Finding

         If you found the defendant SHABBA LARUN CHANDLER guilty of Count One, do
 you unanimously find that, as part of the RICO conspiracy, the defendant did murder Christopher
 Motley in violation of Virginia law, as set forth in the Notice of Special Sentencing Factor One
 of the First Superseding Indictment?

         Yes:_____________              No:___________


  ****

 With respect to Count One – RICO Conspiracy

         WE, THE JURY, unanimously find the defendant, ASHLEY TIANA ROSS

         Guilty __________              Not Guilty __________

 Special Finding

         If you found the defendant ASHLEY TIANA ROSS guilty of Count One, do you
 unanimously find that, as part of the RICO conspiracy, the defendant did murder Christopher
 Motley in violation of Virginia law, as set forth in the Notice of Special Sentencing Factor One
 of the First Superseding Indictment?

         Yes:_____________              No:___________


 ****




                                                 4

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 4 of 28 Pageid#:
                                   3296
                                     COUNT TWO

 With respect to Count Two – Violent Crime in Aid of Racketeering, to-wit: Attempted Murder of
 Armonti Womack on June 15, 2016:

        WE, THE JURY, unanimously find the defendant, KEVIN LAMONT TRENT, JR.

        Guilty ________             Not Guilty ________

 ****

 With respect to Count Two – Violent Crime in Aid of Racketeering, to-wit: Attempted Murder of
 Armonti Womack on June 15, 2016:

        WE, THE JURY, unanimously find the defendant, KANAS LAMONT’E TRENT

        Guilty ___________          Not Guilty ________

 ****

 With respect to Count Two – Violent Crime in Aid of Racketeering, to-wit: Attempted Murder of
 Armonti Womack on June 15, 2016:

        WE, THE JURY, unanimously find the defendant, DASHAUN LAMAR TRENT

        Guilty ________             Not Guilty ________

 ****

 With respect to Count Two – Violent Crime in Aid of Racketeering, to-wit: Attempted Murder of
 Armonti Womack on June 15, 2016:

        WE, THE JURY, unanimously find the defendant, PHILLIP DAEKWON MILES

        Guilty ________             Not Guilty ________




                                              5

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 5 of 28 Pageid#:
                                   3297
                                    COUNT THREE
 With respect to Count Three – Use of a Firearm During a Violent Crime in Aid of Racketeering,
 to-wit: Attempted Murder of Armonti Womack on June 15, 2016:

        WE, THE JURY, unanimously find the defendant, KEVIN LAMONT TRENT, JR.

        Guilty ________              Not Guilty ________

        If you found the defendant KEVIN LAMONT TRENT, JR. Guilty of Count One,
 then you must also decide unanimously what act was done with the firearm for which you have
 found this defendant guilty. Check all that apply:

        1.     Used:         ____

        2.     Carried:      ____

        3.     Brandished    ____

        4.     Discharged    ____


 ****

 With respect to Count Three – Use of a Firearm During a Violent Crime in Aid of Racketeering,
 to-wit: Attempted Murder of Armonti Womack on June 15, 2016:

        WE, THE JURY, unanimously find the defendant KANAS LAMONT’E TREN,

        Guilty ________              Not Guilty ________

         If you found the defendant KANAS LAMONT’E TRENT Guilty of Count Three, then
 you must also decide unanimously what act was done with the firearm for which you have found
 this defendant guilty. Check all that apply:

        1.     Used:         ____

        2.     Carried:      ____

        3.     Brandished    ____

        4.     Discharged    ____




                                               6

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 6 of 28 Pageid#:
                                   3298
 ****

 With respect to Count Three – Use of a Firearm During a Violent Crime in Aid of Racketeering,
 to-wit: Attempted Murder of Armonti Womack on June 15, 2016:

        WE, THE JURY, unanimously find the defendant DASHAUN LAMAR TRENT,

        Guilty ________              Not Guilty ________

         If you found the defendant DASHAUN LAMAR TRENT Guilty of Count Three, then
 you must also decide unanimously what act was done with the firearm for which you have found
 this defendant guilty. Check all that apply:

        1.     Used:         ____

        2.     Carried:      ____

        3.     Brandished    ____

        4.     Discharged    _____


 ****

        With respect to Count Three – Use of a Firearm During a Violent Crime in Aid of
 Racketeering, to-wit: Attempted Murder of Armonti Womack on June 15, 2016:

        WE, THE JURY, unanimously find the defendant PHILLIP DAEKWON MILES

        Guilty ________              Not Guilty ________

         If you found the defendant PHILLIP DAEKWON MILES Guilty of Count Three, then
 you must also decide unanimously what act was done with the firearm for which you have found
 this defendant guilty. Check all that apply:

        1.     Used:         ____

        2.     Carried:      ____

        3.     Brandished    ____

        4.     Discharged    ____




                                               7

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 7 of 28 Pageid#:
                                   3299
 COUNT FOUR

        INTENTIONALLY LEFT BLANK

 COUNT FIVE

        INTENTIONALLY LEFT BLANK


                                       COUNT SIX
 With respect to Count Six – Violent Crime in Aid of Racketeering, to-wit: Attempted Murder of
 Dwight Harris on June 15, 2016:

        WE, THE JURY, unanimously find the defendant KEVIN LAMONT TRENT, JR.,

        Guilty ________              Not Guilty ________


 ****

 With respect to Count Six – Violent Crime in Aid of Racketeering, to-wit: Attempted Murder of
 Dwight Harris on June 15, 2016:

        WE, THE JURY, unanimously find the defendant KANAS LAMONT’E TRENT,

        Guilty ___________           Not Guilty ________


 ****

 With respect to Count Six – Violent Crime in Aid of Racketeering, to-wit: Attempted Murder of
 Dwight Harris on June 15, 2016:

        WE, THE JURY, unanimously find the defendant, DASHAUN LAMAR TRENT,

        Guilty ________              Not Guilty ________


 ****

 With respect to Count Six – Violent Crime in Aid of Racketeering, to-wit: Attempted Murder of
 Dwight Harris on June 15, 2016:

        WE, THE JURY, unanimously find the defendant, PHILLIP DAEKWON MILES,

        Guilty ________              Not Guilty ________
                                               8

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 8 of 28 Pageid#:
                                   3300
                                    COUNT SEVEN
        With respect to Count Seven – Use of a Firearm During a Violent Crime in Aid of
 Racketeering, to-wit: Attempted Murder of Dwight Harris on June 15, 2016:

        WE, THE JURY, unanimously find the defendant KEVIN LAMONT TRENT, JR.,

        Guilty:                      Not Guilty: ______________

         If you found the defendant KEVIN LAMONT TRENT, JR Guilty of Count Seven, then
 you must also decide unanimously what act was done with the firearm for which you have found
 this defendant guilty. Check all that apply:

        1.     Used:         ____

        2.     Carried:      ____

        3.     Brandished    ____

        4.     Discharged    ____


 ****

 With respect to Count Seven – Use of a Firearm During a Violent Crime in Aid of Racketeering,
 to-wit: Attempted Murder of Dwight Harris on June 15, 2016:

        WE, THE JURY, unanimously find the defendant KANAS LAMONT’E TRENT,

        Guilty ________              Not Guilty ________

         If you found the defendant KANAS LAMONT’E TRENT Guilty of Count Seven, then
 you must also decide unanimously what act was done with the firearm for which you have found
 this defendant guilty. Check all that apply:

        1.     Used:         ____

        2.     Carried:      ____

        3.     Brandished    ____

        4.     Discharged    ____


 ****


                                               9

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 9 of 28 Pageid#:
                                   3301
 With respect to Count Three – Use of a Firearm During a Violent Crime in Aid of Racketeering,
 to-wit: Attempted Murder of Dwight Harris on June 15, 2016:

        WE, THE JURY, unanimously find the defendant DASHAUN LAMAR TRENT,

        Guilty ________              Not Guilty ________

         If you found the defendant DASHAUN LAMAR TRENT Guilty of Count Seven, then
 you must also decide unanimously what act was done with the firearm for which you have found
 this defendant guilty. Check all that apply:

        1.     Used:         ____

        2.     Carried:      ____

        3.     Brandished    ____

        4.     Discharged    ____


 ****

 With respect to Count Seven – Use of a Firearm During a Violent Crime in Aid of Racketeering,
 to-wit: Attempted Murder of Dwight Harris on June 15, 2016:

        WE, THE JURY, unanimously find the defendant PHILLIP DAEKWON MILES,

        Guilty ________              Not Guilty ________

         If you found the defendant PHILLIP DAEKWON MILES Guilty of Count Seven, then
 you must also decide unanimously what act was done with the firearm for which you have found
 this defendant guilty. Check all that apply:

        1.     Used:         ____

        2.     Carried:      ____

        3.     Brandished    ____

        4.     Discharged    ____




                                              10

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 10 of 28 Pageid#:
                                    3302
 COUNT EIGHT

        INTENTIONALLY LEFT BLANK

 COUNT NINE

        INTENTIONALLY LEFT BLANK

                                      COUNT TEN
 With respect to Count Ten – Violent Crime in Aid of Racketeering, to-wit: Murder of
 Christopher Lamont Motley on August 20, 2016:

        WE, THE JURY, unanimously find the defendant, MARCUS JAY DAVIS,

        Guilty ________              Not Guilty ________


 ****

 With respect to Count Ten – Violent Crime in Aid of Racketeering, to-wit: Murder of
 Christopher Lamont Motley on August 20, 2016:

        WE, THE JURY, unanimously find the defendant, KEVIN LAMONT TRENT, JR.,

        Guilty ________              Not Guilty ________


 ****

 With respect to Count Ten – Violent Crime in Aid of Racketeering, to-wit: Murder of
 Christopher Lamont Motley on August 20, 2016:

        WE, THE JURY, unanimously find the defendant, KANAS LAMONT’E TRENT,

        Guilty ___________           Not Guilty ________


 ****

 With respect to Count Ten – Violent Crime in Aid of Racketeering, to-wit: Murder of
 Christopher Lamont Motley on August 20, 2016,

        WE, THE JURY, unanimously find the defendant, DASHAUN LAMAR TRENT,

        Guilty:                      Not Guilty: ___________


                                               11

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 11 of 28 Pageid#:
                                    3303
 ****

 With respect to Count Ten – Violent Crime in Aid of Racketeering, to-wit: Murder of
 Christopher Lamont Motley on August 20, 2016:

        WE, THE JURY, unanimously find the defendant, PHILLIP DAEKWON MILES,

        Guilty ________              Not Guilty ________


 ****

 With respect to Count Ten – Violent Crime in Aid of Racketeering, to-wit: Murder of
 Christopher Lamont Motley on August 20, 2016:

        WE, THE JURY, unanimously find the defendant, SHABBA LARUN CHANDLER,

        Guilty ________              Not Guilty ________




                                               12

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 12 of 28 Pageid#:
                                    3304
                                    COUNT ELEVEN
 With respect to Count Eleven – Use of a Firearm During a Violent Crime in Aid of Racketeering,
 to-wit: Murder of Christopher Lamont Motley”

        WE, THE JURY, unanimously find the defendant, MARCUS JAY DAVIS

        Guilty ________              Not Guilty ________

        If you found the defendant MARCUS JAY DAVIS Guilty of Count Eleven, then you
 must also decide unanimously what act was done with the firearm for which you have found this
 defendant guilty. Check all that apply:

        1.     Used:         ____

        2.     Carried:      ____

        3.     Brandished    ____

        4.     Discharged    ____


 ****

 With respect to Count Eleven – Use of a Firearm During a Violent Crime in Aid of Racketeering,
 to-wit: Murder of Christopher Lamont Motley”

        WE, THE JURY, unanimously find the defendant, KEVIN LAMONT TRENT, JR.,

        Guilty ________              Not Guilty ________

        If you found the defendant KEVIN LAMONT TRENT, JR., Guilty of Count Eleven,
 then you must also decide unanimously what act was done with the firearm for which you have
 found this defendant guilty. Check all that apply:

        1.     Used:         ____

        2.     Carried:      ____

        3.     Brandished    ____

        4.     Discharged    ____


 ****


                                              13

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 13 of 28 Pageid#:
                                    3305
 With respect to Count Eleven – Use of a Firearm During a Violent Crime in Aid of Racketeering,
 to-wit: Murder of Christopher Lamont Motley,

        WE, THE JURY, unanimously find the defendant, KANAS LAMONT’E TRENT,

        Guilty:                      Not Guilty: _____________

         If you found the defendant KANAS LAMONT’E TRENT Guilty of Count Eleven, then
 you must also decide unanimously what act was done with the firearm for which you have found
 this defendant guilty. Check all that apply:

        1.     Used:         ____

        2.     Carried:      ____

        3.     Brandished    ____

        4.     Discharged    ____

 ****


 With respect to Count Eleven – Use of a Firearm During a Violent Crime in Aid of Racketeering,
 to-wit: Murder of Christopher Lamont Motley:

        WE, THE JURY, unanimously find the defendant, DASHAUN LAMAR TRENT,

        Guilty ________              Not Guilty ________

         If you found the defendant DASHAUN LAMAR TRENT Guilty of Count Eleven, then
 you must also decide unanimously what act was done with the firearm for which you have found
 this defendant guilty. Check all that apply:

        1.     Used:

        2.     Carried:      ____

        3.     Brandished    ____

        4.     Discharged    ____

 ****




                                              14

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 14 of 28 Pageid#:
                                    3306
 With respect to Count Eleven – Use of a Firearm During a Violent Crime in Aid of Racketeering,
 to-wit: Murder of Christopher Lamont Motley:

        WE, THE JURY, unanimously find the defendant, PHILLIP DAEKWON MILES,

        Guilty ________              Not Guilty ________

         If you found the defendant PHILLIP DAEKWON MILES Guilty of Count Eleven, then
 you must also decide unanimously what act was done with the firearm for which you have found
 this defendant guilty. Check all that apply:

        1.     Used:         ____

        2.     Carried:      ____

        3.     Brandished    ____

        4.     Discharged    ____



 ****

 With respect to Count Eleven – Use of a Firearm During a Violent Crime in Aid of Racketeering,
 to-wit: Murder of Christopher Lamont Motley:

        WE, THE JURY, unanimously find the defendant, SHABBA LARUN CHANDLER,

        Guilty ________              Not Guilty ________

        If you found the defendant SHABBA LARUN CHANDLER Guilty of Count Eleven,
 then you must also decide unanimously what act was done with the firearm for which you have
 found this defendant guilty. Check all that apply:

        1.     Used:         ____

        2.     Carried:      ____

        3.     Brandished    ____

        4.     Discharged    ____




                                              15

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 15 of 28 Pageid#:
                                    3307
                                  COUNT TWELVE
 With respect to Count Twelve – Violent Crime in Aid of Racketeering, to-wit: Attempted
 Murder of Justion Wilson on August 20, 2016:

        WE, THE JURY, unanimously find the defendant, MARCUS JAY DAVIS,

        Guilty ________             Not Guilty ________


 ****

 With respect to Count Twelve – Violent Crime in Aid of Racketeering, to-wit: Attempted
 Murder of Justion Wilson on August 20, 2016:

        WE, THE JURY, unanimously find the defendant, KEVIN LAMONT TRENT, JR.,

        Guilty:                     Not Guilty: ________


 ****

 With respect to Count Twelve – Violent Crime in Aid of Racketeering, to-wit: Attempted
 Murder of Justion Wilson on August 20, 2016:

        WE, THE JURY, unanimously find the defendant, KANAS LAMONT’E TRENT,

        Guilty ___________          Not Guilty ________


 ****

 With respect to Count Twelve – Violent Crime in Aid of Racketeering, to-wit: Attempted
 Murder of Justion Wilson on August 20, 2016:

        WE, THE JURY, unanimously find the defendant, DASHAUN LAMAR TRENT,

        Guilty ________             Not Guilty ________


 ****




                                              16

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 16 of 28 Pageid#:
                                    3308
 With respect to Count Twelve – Violent Crime in Aid of Racketeering, to-wit: Attempted
 Murder of Justion Wilson on August 20, 2016:

        WE, THE JURY, unanimously find the defendant, PHILLIP DAEKWON MILES,

        Guilty ________             Not Guilty ________


 ****

 With respect to Count Twelve – Violent Crime in Aid of Racketeering, to-wit: Attempted
 Murder of Justion Wilson on August 20, 2016:

        WE, THE JURY, unanimously find the defendant, SHABBA LARUN CHANDLER,

        Guilty:                     Not Guilty: ________




                                              17

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 17 of 28 Pageid#:
                                    3309
                                 COUNT THIRTEEN
 With respect to Count Thirteen – Use of a Firearm During a Violent Crime in Aid of
 Racketeering, to-wit: Attempted Murder of Justion Wilson on August 20, 2016:

        WE, THE JURY, unanimously find the defendant, MARCUS JAY DAVIS,

        Guilty:                      Not Guilty: __________

        If you found the defendant MARCUS JAY DAVIS Guilty of Count Thirteen, then you
 must also decide unanimously what act was done with the firearm for which you have found this
 defendant guilty. Check all that apply:

        1.     Used:          ____

        2.     Carried:       ____

        3.     Brandished     ____

        4.     Discharged     ____


 ****

 With respect to Count Thirteen – Use of a Firearm During a Violent Crime in Aid of
 Racketeering, to-wit: Attempted Murder of Justion Wilson on August 20, 2016:

        WE, THE JURY, unanimously find the defendant, KEVIN LAMONT TRENT, JR.,

        Guilty ________              Not Guilty ________

        If you found the defendant KEVIN LAMONT TRENT, JR., Guilty of Count Thirteen,
 then you must also decide unanimously what act was done with the firearm for which you have
 found this defendant guilty. Check all that apply:

        1.     Used:          ____

        2.     Carried:       ____

        3.     Brandished     ____

        4.     Discharged     ____


 ****


                                               18

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 18 of 28 Pageid#:
                                    3310
 With respect to Count Thirteen – Use of a Firearm During a Violent Crime in Aid of
 Racketeering, to-wit: Attempted Murder of Justion Wilson on August 20, 2016:

        WE, THE JURY, unanimously find the defendant, KANAS LAMONT’E TRENT,

        Guilty ________              Not Guilty ________

        If you found the defendant KANAS LAMONT’E TRENT Guilty of Count Thirteen,
 then you must also decide unanimously what act was done with the firearm for which you have
 found this defendant guilty. Check all that apply:

        1.     Used:          ____

        2.     Carried:       ____

        3.     Brandished     ____

        4.     Discharged     ____


 ****

 With respect to Count Thirteen – Use of a Firearm During a Violent Crime in Aid of
 Racketeering, to-wit: Attempted Murder of Justion Wilson on August 20, 2016:

        WE, THE JURY, unanimously find the defendant, DASHAUN LAMAR TRENT,

        Guilty:                      Not Guilty: ________

        If you found the defendant DASHAUN LAMAR TRENT Guilty of Count Thirteen,
 then you must also decide unanimously what act was done with the firearm for which you have
 found this defendant guilty. Check all that apply:

        1.     Used:          ____

        2.     Carried:       ____

        3.     Brandished     ____

        4.     Discharged     ____


 ****




                                               19

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 19 of 28 Pageid#:
                                    3311
 With respect to Count Thirteen – Use of a Firearm During a Violent Crime in Aid of
 Racketeering, to-wit: Attempted Murder of Justion Wilson on August 20, 2016:

        WE, THE JURY, unanimously find the defendant, PHILLIP DAEKWON MILES,

        Guilty ________              Not Guilty ________

        If you found the defendant PHILLIP DAEKWON MILES Guilty of Count Thirteen,
 then you must also decide unanimously what act was done with the firearm for which you have
 found this defendant guilty. Check all that apply:

        1.     Used:          ____

        2.     Carried:       ____

        3.     Brandished     ____

        4.     Discharged


 ****

 With respect to Count Thirteen – Use of a Firearm During a Violent Crime in Aid of
 Racketeering, to-wit: Attempted Murder of Justion Wilson on August 20, 2016:

        WE, THE JURY, unanimously find the defendant, SHABBA LARUN CHANDLER,

        Guilty ________              Not Guilty ________

        If you found the defendant SHABBA LARUN CHANDLER Guilty of Count Thirteen,
 then you must also decide unanimously what act was done with the firearm for which you have
 found this defendant guilty. Check all that apply:

        1.     Used:          ____

        2.     Carried:       ____

        3.     Brandished     ____

        4.     Discharged




                                               20

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 20 of 28 Pageid#:
                                    3312
 COUNT FOURTEEN

        INTENTIONALLY LEFT BLANK

 COUNT FIFTEEN

        INTENTIONALLY LEFT BLANK

                                  COUNT SIXTEEN
 With respect to Count Sixteen – Violent Crime in Aid of Racketeering, to-wit: Attempted
 Murder of Tyliek Conway on August 24, 2016:

        WE, THE JURY, unanimously find the defendant, KEVIN LAMONT TRENT, JR.,

        Guilty ________              Not Guilty ________


 ****

 With respect to Count Sixteen – Violent Crime in Aid of Racketeering, to-wit: Attempted
 Murder of Tyliek Conway on August 24, 2016:

        WE, THE JURY, unanimously find the defendant, DASHAUN LAMAR TRENT,

        Guilty ________              Not Guilty ________


 ****

 With respect to Count Sixteen – Violent Crime in Aid of Racketeering, to-wit: Attempted
 Murder of Tyliek Conway on August 24, 2016:

        WE, THE JURY, unanimously find the defendant, PHILLIP DAEKWON MILES,

        Guilty ________              Not Guilty ________




                                               21

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 21 of 28 Pageid#:
                                    3313
                               COUNT SEVENTEEN
 With respect to Count Seventeen – Use of a Firearm During a Violent Crime in Aid of
 Racketeering, to-wit: Attempted Murder of Tyliek Conway on August 24, 2016:

        WE, THE JURY, unanimously find the defendant, KEVIN LAMONT TRENT, JR.,

        Guilty:                      Not Guilty: __________

        If you found the defendant KEVIN LAMONT TRENT, JR. Guilty of Count Seventeen,
 then you must also decide unanimously what act was done with the firearm for which you have
 found this defendant guilty. Check all that apply:

        1.     Used:         ____

        2.     Carried:      ____

        3.     Brandished    ____

        4.     Discharged    ____


 ****

 With respect to Count Seventeen – Use of a Firearm During a Violent Crime in Aid of
 Racketeering, to-wit: Attempted Murder of Tyliek Conway on August 24, 2016:

        WE, THE JURY, unanimously find the defendant, DASHAUN LAMAR TRENT,

        Guilty ________              Not Guilty ________

        If you found the defendant DASHAUN LAMAR TRENT Guilty of Count Seventeen,
 then you must also decide unanimously what act was done with the firearm for which you have
 found this defendant guilty. Check all that apply:

        1.     Used:         ____

        2.     Carried:      ____

        3.     Brandished    ____

        4.     Discharged    ____

 ****



                                              22

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 22 of 28 Pageid#:
                                    3314
 With respect to Count Seventeen – Use of a Firearm During a Violent Crime in Aid of
 Racketeering, to-wit: Attempted Murder of Tyliek Conway on August 24, 2016:

        WE, THE JURY, unanimously find the defendant, PHILLIP DAEKWON MILES,

        Guilty ________              Not Guilty ________

        If you found the defendant PHILLIP DAEKWON MILES Guilty of Count Seventeen,
 then you must also decide unanimously what act was done with the firearm for which you have
 found this defendant guilty. Check all that apply:

        1.     Used:         ____

        2.     Carried:      ____

        3.     Brandished    ____

        4.     Discharged    ____

 ****




                                              23

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 23 of 28 Pageid#:
                                    3315
 COUNT EIGHTEEN

        INTENTIONALLY LEFT BLANK

 COUNT NINETEEN

        INTENTIONALLY LEFT BLANK


                                  COUNT TWENTY
 With respect to Count Twenty – Accessory After the Fact

        WE, THE JURY, unanimously find the defendant, ASHLEY TIANA ROSS,

        Guilty ________             Not Guilty ________


                              COUNT TWENTY-ONE
 With respect to Count Twenty-One – Accessory After the Fact

        WE, THE JURY, unanimously find the defendant, TENIKQUA FULLER,

        Guilty ________             Not Guilty ________


                             COUNT TWENTY-TWO
 With respect to Count Twenty-Two – Obstruction of Justice by Tampering with Proceedings on
 May 7, 2018:

        WE, THE JURY, unanimously find the defendant, ASHLEY TIANA ROSS,

        Guilty ________             Not Guilty ________




                                              24

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 24 of 28 Pageid#:
                                    3316
                            COUNT TWENTY-THREE
 With respect to Count Twenty-Three – Obstruction of the Due Administration of Justice on May
 7, 2018:

        WE, THE JURY, unanimously find the defendant, ASHLEY TIANA ROSS,

        Guilty ________             Not Guilty ________


 COUNT TWENTY-FOUR

        INTENTIONALLY LEFT BLANK

 COUNT TWENTY-FIVE

        INTENTIONALLY LEFT BLANK


                               COUNT TWENTY-SIX
 With respect to Count Twenty-Six – False Declarations Before a Grand Jury on May 7, 2018:

        WE, THE JURY, unanimously find the defendant, ASHLEY TIANA ROSS,

        Guilty ________             Not Guilty ________


                            COUNT TWENTY-SEVEN
 With respect to Count Twenty-Seven – False Declarations Before a Grand Jury on May 7, 2018:

        WE, THE JURY, unanimously find the defendant, ASHLEY TIANA ROSS,

        Guilty ________             Not Guilty ________



                            COUNT TWENTY-EIGHT
 With respect to Count Twenty-Eight – False Declarations Before a Grand Jury on May 7, 2018:

        WE, THE JURY, unanimously find the defendant, ASHLEY TIANA ROSS,

        Guilty ________             Not Guilty ________

                                              25

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 25 of 28 Pageid#:
                                    3317
                              COUNT TWENTY-NINE
 With respect to Count Twenty-Nine – False Declarations Before a Grand Jury on May 7, 2018:

        WE, THE JURY, unanimously find the defendant, ASHLEY TIANA ROSS,

        Guilty ________              Not Guilty ________


                                   COUNT THIRTY
 With respect to Count Thirty – False Declarations Before a Grand Jury on May 7, 2018:

        WE, THE JURY, unanimously find the defendant, ASHLEY TIANA ROSS,

        Guilty ________              Not Guilty ________


                               COUNT THIRTY-ONE
 With respect to Count Thirty-One – False Declarations Before a Grand Jury on May 7, 2018:

        WE, THE JURY, unanimously find the defendant, ASHLEY TIANA ROSS,

        Guilty ________              Not Guilty ________


                               COUNT THIRTY-TWO
 With respect to Count Thirty-Two – False Declarations Before a Grand Jury on May 7, 2018:

        WE, THE JURY, unanimously find the defendant, ASHLEY TIANA ROSS,

        Guilty ________              Not Guilty ________


                             COUNT THIRTY-THREE
 With respect to Count Thirty-Three – False Declarations Before a Grand Jury on May 7, 2018:

        WE, THE JURY, unanimously find the defendant, ASHLEY TIANA ROSS,

        Guilty ________              Not Guilty ________



                                              26

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 26 of 28 Pageid#:
                                    3318
                              COUNT THIRTY-FOUR
 With respect to Count Thirty-Four – False Declarations Before a Grand Jury on May 7, 2018:

        WE, THE JURY, unanimously find the defendant, ASHLEY TIANA ROSS,

        Guilty ________              Not Guilty ________


                               COUNT THIRTY-FIVE
 With respect to Count Thirty-Five – Witness Tampering on or about November 7, 2017:

        WE, THE JURY, unanimously find the defendant, PHILLIP DAEKWON MILES,

        Guilty ________              Not Guilty ________


                              COUNT THIRTY-SIX
 With respect to Count Thirty-Six – Obstruction of the Due Administration of Justice on or about
 November 7, 2017:

        WE, THE JURY, unanimously find the defendant, PHILLIP DAEKWON MILES,

        Guilty ________              Not Guilty ________


                              COUNT THIRTY-SEVEN
 With respect to Count Thirty-Seven – Witness Tampering on or around October or November
 2017:

        WE, THE JURY, unanimously find the defendant, ASHLEY TIANA ROSS,

        Guilty ________              Not Guilty ________




                                               27

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 27 of 28 Pageid#:
                                    3319
                              COUNT THIRTY-EIGHT
 With respect to Count Thirty-Eight – Obstruction of the Due Administration of Justice on or
 around October or November 2017:

        WE, THE JURY, unanimously find the defendant, ASHLEY TIANA ROSS,

        Guilty ________              Not Guilty ________


                               COUNT THIRTY-NINE
 With respect to Count Thirty-Nine – Obstruction of the Due Administration of Justice on or
 about April 2018:

        WE, THE JURY, unanimously find the defendant, ASHLEY TIANA ROSS,

        Guilty ________              Not Guilty ________


                                    COUNT FORTY
 With respect to Count Forty – Witness Tampering on or about April 24, 2018:

        WE, THE JURY, unanimously find the defendant, KEVIN LAMONT TRENT, JR.,

        Guilty ________              Not Guilty ________




 So say we all this ____ day of ______________, 2019.


                                                    __________________________________
                                                    FOREPERSON




                                               28

Case 4:18-cr-00011-MFU-RSB Document 659-1 Filed 08/23/19 Page 28 of 28 Pageid#:
                                    3320
